Title: To Thomas Jefferson from Andrew Ellicott, 25 September 1797
From: Ellicott, Andrew
To: Jefferson, Thomas


                    
                        My Dear Sir
                        Natchez Septr. 25th. 1797
                    
                    It is with real pleasure that I embrace this opportunity of congratulating you, on the elevated, and dignified station, which you hold by the voice of your country in our national legislature. It is an omen favourable to liberty, when science and legislation are combined.
                    
                    The execution of the business which brought me into this country is yet delayed, and what the result will be I cannot pretend to determine: I can only say, that appearances are rather more favourable than they were some time ago.
                    The British have a considerable influence in this quarter, many of the inhabitants have an habitual prejudice for that nation, and government, and from some circumstances I am of the opinion, that Mr. Blunts intrigues have extended into this district and the Florida’s. The British party are at this time very turbulent, in this quarter, and in daily expectation of hearing of an attack upon the spanish possessions on this side of the Mississippi. This party, in this district, I have reason to suspect are secretly encouraged in their factious conduct by the spaniards, not to aid Great Britain, (but to produce an apparent necessity for bringing more troops into this settlement to protect the quiet, and well disposed,) but in fact to oppose the U.S.
                    The British party in this district is headed by Col. Anty. Hutchins, who is certainly at this time in the pay of that nation. He is shortly going on to Congress with an address, or memorial, respecting this country. His business however plausible, is doubtless suspicious, and his intrigues to be guarded against. I have written more perticularly to Judge Tazewell concerning this man. It is certainly necessary for Congress to take some effective measures for securing this country, and quieting the minds of the inhabitants.
                    I have made a great number of Astronomical Observations since I left Philadelphia, which I shall arrange and publish on my return. The mouth of the Ohio I find has been laid down in our maps very erroniously: the latitude is 37°.0′.23″. N. and longitude 5h.55′.7″. west from the Royal observatory at Greenwich. The latitude of the Town of Natchez is 31°.33′.46″, and longitude 6h.5′ west.
                    That your exertions in the cause of liberty, and your scientific pursuits, may secure to you that fame, and happiness, to which I am sure you are entitled, is the undisguised wish of your Friend, and Hbl. Servt.
                    
                        Andw. Ellicott
                    
                